INDEMNITY AGREEMENT



 

This Indemnity Agreement is made this ____ day of ________, 2005, by and between
LYONDELL CHEMICAL COMPANY, a Delaware corporation ("Lyondell"), and __________
("Indemnitee").



 

R E C I T A L S



 

Section 5.1 of Lyondell's By-Laws provides that Lyondell shall indemnify the
Indemnitee with respect to all matters to which Section 145 of the General
Corporation Law of the State of Delaware (the "DGCL") may in any way relate, to
the fullest extent permitted or allowed by the laws of the State of Delaware,
whether or not specifically required, permitted or allowed by Section 145. The
By-Laws (Section 5.1(d)) also provide that Lyondell may from time to time enter
into indemnity agreements with the persons who are members of its Board of
Directors, its elected officers and such other persons as the Board may
designate, such indemnity agreements to be approved by a majority of the Board
then in office. Section 145(f) of the DGCL also provides that the
indemnification authorized by the other subsections of Section 145 shall not be
deemed exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled under any bylaw, agreement or otherwise,
and Lyondell's By-Laws (Section 5.1(b)) likewise provide that the right to
indemnification and the payment of expenses conferred by Section 5.1 of the
By-Laws shall not be exclusive of any other right which any person may have or
thereafter acquire under any agreement or otherwise.



In exercising its discretion to authorize this Agreement, the Board of Directors
has considered the following, among other factors:



(a) It is essential to Lyondell to attract and retain as directors and officers
the most capable persons available.



(b) The substantial increase in corporate litigation that may subject directors
and officers to litigation costs and risks and the limitations on the
availability of directors' and officers' liability insurance have made and will
make it increasingly difficult for Lyondell to attract and retain such persons.



(c) When obtainable, insurance policies relating to indemnification are often
subject to retentions by the insured, co-insurance requirements, exclusions and
other limitations on coverage.



In view of the foregoing and in recognition of the Indemnitee's need for
substantial protection against personal liability in order to assure the
Indemnitee's continued service to Lyondell in an effective manner and the
Indemnitee's reliance on the provisions of Lyondell's By-Laws, and in part to
provide the Indemnitee with specific contractual assurance that the protection
promised by the By-Laws will be available to the Indemnitee (regardless of,
among other things, any amendment to or revocation of such By-Laws or any change
in the composition of Lyondell's Board of Directors or any acquisition
transaction relating to Lyondell), Lyondell wishes to provide in this Agreement
for the indemnification of and the advancing of expenses to the Indemnitee to
the fullest extent (whether partial or complete) permitted by applicable law and
as set forth in this Agreement, and, to the extent insurance is maintained, for
the continued coverage of the Indemnitee under Lyondell's directors' and
officers' liability insurance policies.



 

A G R E E M E N T



 

In consideration of Indemnitee's continued service to Lyondell, Lyondell hereby
agrees with the Indemnitee as follows:



Section 1. Definitions.



a. Corporate Status: the status of a person who (i) is or was a director,
officer or employee of Lyondell, or is or was serving at the request of Lyondell
as a director (or in a position analogous to a director), officer or employee of
another corporation, partnership, joint venture, trust or other enterprise, in
each case which is controlled by Lyondell; provided, however, that for purposes
of this definition of Corporate Status, LYONDELL-CITGO Refining LP ("LCR") is
not deemed to be controlled by Lyondell, (ii) is or was serving (1) on the
Partnership Governance Committee of LCR (or the Owners Committee of the
predecessor of LCR), as a representative of a subsidiary of Lyondell that holds
an ownership interest in LCR, or (2) as an officer of LCR, provided that during
a portion of such service such person also served as an officer of Lyondell, or
(iii) is or was serving, at the written request of Lyondell or pursuant to an
agreement in writing with Lyondell, which request or agreement provides for
indemnification under this Agreement, as a director, officer, employee,
fiduciary or agent of another corporation, partnership, joint venture, trust or
other enterprise not controlled by Lyondell, provided that if such written
request or agreement referred to in this clause (iii) provides for a lesser
degree of indemnification by Lyondell than that provided pursuant to this
Agreement, the provisions contained in or made pursuant to such written request
or agreement shall govern. References above to "other enterprises" shall include
employee benefit plans, and references to "serving at the written request of
Lyondell" shall include any service as a director, officer, employee, fiduciary
or agent which imposes duties on, or involves services by, such director,
officer, employee, fiduciary or agent (including as a member of the Lyondell
Benefits Administration Committee or the Lyondell Benefits Finance Committee)
with respect to an employee benefit plan or its participants or beneficiaries.



b. Change in Control: shall be deemed to have occurred as of the date that one
or more of the following occurs:



(i) Individuals who, as of the date hereof, constitute the entire Board
("Incumbent Directors") cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by
Lyondell's shareholders, was approved by a vote of at least a majority of the
then Incumbent Directors shall be considered as though such individual was an
Incumbent Director, but excluding, for this purpose any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest, as such terms are used in Rule 14a-11 under the
Securities Exchange Act of 1934, as amended or other actual or threatened
solicitation of proxies or consents by or on behalf of any Person (as defined
below) other than the Board;

(ii) The stockholders of Lyondell shall approve any merger, consolidation or
recapitalization of Lyondell (or, if the capital stock of Lyondell is affected,
any subsidiary of Lyondell), or any sale, lease, or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of Lyondell (each of
the foregoing being an "Acquisition Transaction") where (1) the shareholders of
Lyondell immediately prior to such Acquisition Transaction would not immediately
after such Acquisition Transaction beneficially own, directly or indirectly,
shares or other ownership interests representing in the aggregate eighty percent
(80%) or more of (a) the then outstanding common stock or other equity interests
of the corporation or other entity surviving or resulting from such merger,
consolidation or recapitalization or acquiring such assets of Lyondell, as the
case may be, or of its ultimate parent corporation or other entity, if any (in
either case, the "Surviving Entity"), and (b) the Combined Voting Power of the
then outstanding Voting Securities of the Surviving Entity or (2) the Incumbent
Directors at the time of the initial approval of such Acquisition Transaction
would not immediately after such Acquisition Transaction constitute a majority
of the Board of Directors, or similar managing group, of the Surviving Entity;

(iii) The stockholders of Lyondell shall approve any plan or proposal for the
liquidation or dissolution of Lyondell; or



(iv) Any Person shall be or become the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended), directly
or indirectly, of securities of Lyondell representing in the aggregate more than
twenty percent (20%) of either (A) the then outstanding shares of common stock
of Lyondell ("Common Shares") or (B) the Combined Voting Power of all then
outstanding Voting Securities of Lyondell; provided, however, that
notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred for purposes of this Subsection (iv):

(1) Solely as a result of an acquisition of securities by Lyondell which, by
reducing the number of Common Shares or other Voting Securities outstanding,
increases (a) the proportionate number of Common Shares beneficially owned by
any Person to more than twenty percent (20%) of the Common Shares then
outstanding, or (b) the proportionate voting power represented by the Voting
Securities beneficially owned by any Person to more than twenty percent (20%) of
the Combined Voting Power of all then outstanding Voting Securities;

(2) Solely as a result of an acquisition of securities directly from Lyondell,
except for any conversion of a security that was not acquired directly from
Lyondell; or

(3) Solely as a result of a direct or indirect acquisition by Occidental
Petroleum Corporation ("Occidental") or any Affiliate of Occidental of
beneficial ownership of securities resulting in beneficial ownership by it or
them representing no more than forty percent (40%) in the aggregate, of either
(A) the then outstanding Common Shares or (B) the Combined Voting Power of all
then outstanding Voting Securities of Lyondell, pursuant to or as contemplated
under any agreement between Lyondell and Occidental and/or Affiliates of
Occidental (including any subsequent related transaction or series of related
transactions or acquisitions of Voting Securities of Lyondell by Occidental
and/or its Affiliates or assignees approved by the Incumbent Directors prior to
the consummation of such transaction or series of related transactions) ;

provided, further, that if any Person referred to in paragraph (1) or (2) of
this Subsection (iv) shall thereafter become the beneficial owner of additional
shares or other ownership interests representing one percent (1%) or more of the
outstanding Common Shares or one percent (1%) or more of the Combined Voting
Power of Lyondell (other than (x) pursuant to a stock split, stock dividend or
similar transaction or (y) as a result of an event described in paragraph (1),
(2) or (3) of this Subsection (iv)), then a Change in Control shall be deemed to
have occurred for purposes of this Subsection (iv).



(v) For purposes of this definition of Change in Control, the following
capitalized terms have the following meanings:



(1) "Affiliate" shall mean, as to a specified person, another person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified person, within the
meaning of such terms as used in Rule 405 under the Securities Act of 1933, as
amended, or any successor rule.

(2) "Combined Voting Power" shall mean the aggregate votes entitled to be cast
generally in the election of the Board of Directors, or similar managing group,
of a corporation or other entity by holders of then outstanding Voting
Securities of such corporation or other entity.

(3) "Person" shall mean any individual, entity (including, without limitation,
any corporation, partnership, trust, joint venture, association or governmental
body) or group (as defined in Sections 14(d)(3) or 15(d)(2) of the Exchange Act
and the rules and regulations thereunder); provided, however, that Person shall
not include Lyondell, or LYONDELL-CITGO Refining LP ("LCR"), any of their
subsidiaries, any employee benefit plan of Lyondell or LCR or any of their
majority-owned subsidiaries or any entity organized, appointed or established by
Lyondell or LCR or such subsidiaries for or pursuant to the terms of any such
plan.

(4) "Voting Securities" shall mean all securities of a corporation or other
entity having the right under ordinary circumstances to vote in an election of
the Board of Directors, or similar managing group, of such corporation or other
entity.



c. Claim: any threatened, pending or completed action, suit or proceeding, or
any inquiry or investigation that the Indemnitee in good faith believes might
lead to the institution of any such action, suit or proceeding, whether civil,
criminal, administrative, investigative or other, except one initiated (i) by an
Indemnitee pursuant to Section 4a of this Agreement or (ii) by Lyondell to
recover payments by Lyondell of expenses incurred by Indemnitee in connection
with a Claim in advance of its final disposition.



d. Court: the Court of Chancery of the State of Delaware.



e. Exchange Act: the Securities Exchange Act of 1934, as amended.



f. Independent Counsel: means a law firm, or a member of a law firm, that has
not otherwise performed services within the last five years for Lyondell or an
Affiliate of Lyondell as defined under the Exchange Act, the Indemnitee, any
Person referred to in clause (i) of Section 1b hereof, or any "other
corporation" referred to in clause (ii) of Section 1b hereof.



g. Person: any person as defined in Section 3(a)(9) and 13(d)(3) of the Exchange
Act.



h. Potential Change in Control: shall be deemed to have occurred if (i) Lyondell
enters into an agreement or arrangement, the consummation of which would result
in the occurrence of a Change in Control; (ii) any Person publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control; (iii) any Person (other than a trustee or other
fiduciary, holding securities under an employee benefit plan of Lyondell, acting
in such capacity) who is or becomes the beneficial owner, directly or
indirectly, of securities of Lyondell representing 10% or more of the combined
voting power of Lyondell's then outstanding Voting Securities, increases such
Person's beneficial ownership of such securities by 5% or more over the
percentage so owned by such Person on the date hereof; or (iv) the Board of
Directors adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.



i. Reviewing Party: any person or body (i) permitted to determine entitlement to
indemnification under Section 145(d) of the DGCL, (ii) designated as the
Reviewing Party by Lyondell's Board of Directors, and (iii) who is not a party
to the particular Claim for which the Indemnitee is seeking indemnification;
provided, however, that if there has been a Change in Control, the Reviewing
Party shall be the Independent Counsel selected pursuant to Section 3e of this
Agreement.



Section 2. General Right to Indemnification. Subject to Sections 3 and 4g,
Lyondell shall indemnify the Indemnitee in the event that Indemnitee was or is a
party or is threatened to be made a party to or is involved or is threatened to
be involved (as a witness or otherwise) in or otherwise requires representation
by counsel in connection with any Claim by reason of the fact that Indemnitee is
or was serving in a Corporate Status or by reason of Indemnitee's alleged action
or inaction in such capacity, and Indemnitee shall be indemnified and held
harmless by Lyondell to the fullest extent permitted by applicable law, as it
exists or may hereafter be amended (but, in the case of any such amendment with
reference to events occurring prior to the effective date thereof, only to the
extent that such amendment permits Lyondell to provide broader indemnification
rights than such law permitted Lyondell to provide prior to such amendment),
against all costs, charges, expenses, liabilities and losses (including
attorneys' fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid in settlement) actually and reasonably incurred or suffered by the
Indemnitee in connection therewith, and such indemnification shall continue as
to the Indemnitee when the Indemnitee has ceased to be a director or officer (or
to serve another entity at the request of Lyondell) and shall inure to the
benefit of the Indemnitee's heirs, personal representatives and estate.
Notwithstanding the foregoing, if the Indemnitee's Corporate Status arises by
virtue of clause (ii) of the definition of Corporate Status, Lyondell's
obligation to indemnify under this Agreement shall be subject to the obligation
of LCR to indemnify the Indemnitee as set forth by law or under their respective
organizational agreements, governance or partnership committee resolutions or
other agreements, and the Indemnitee shall proceed first against LCR for
indemnification of any costs, charges, expenses, liabilities and losses;
provided that, Lyondell shall advance any such amounts incurred by the
Indemnitee in the event of a Claim that would give rise to a right to
indemnification hereunder (were it not for this sentence), and, in the event the
Indemnitee is not indemnified by LCR to the fullest extent as he or she would be
entitled under this Agreement (were it not for this sentence), Lyondell shall
satisfy any deficiency subject to the terms, conditions and procedures of this
Agreement, it being the intent of Lyondell that the Indemnitee shall receive the
full benefit intended by this Agreement, whether such indemnification is funded
by LCR or Lyondell.



Section 3. Determination of Entitlement to Indemnification.



a. The obligations of Lyondell under Section 2 of this Agreement shall be
subject to the condition that the Reviewing Party shall have determined (in a
written opinion, in any case in which Independent Counsel is the Reviewing
Party) or have been deemed to determine that the Indemnitee is permitted to be
indemnified under applicable law.



b. In making a determination as to indemnification, the Reviewing Party shall
use the presumptions and conventions described in Sections 4c and 4e of this
Agreement.



c. After the final disposition of any Claim covered by this Agreement, the
Indemnitee shall send to Lyondell a written request for any indemnification
sought under this Agreement. Such written request shall contain sufficient
information to reasonably inform Lyondell about the nature and extent of the
indemnification sought by Indemnitee.



d. If there has not been a Change of Control, no later than 15 days following
receipt by Lyondell of a request for indemnification, Lyondell shall deliver
such request to the Reviewing Party for its review pursuant to this Agreement.
Except in the event that the determination of entitlement to indemnification is
required by applicable law to be made in a written opinion, if such Reviewing
Party shall not have made and furnished to Indemnitee in writing a determination
as to the Indemnitee's entitlement to indemnification within 60 days after
receipt by Lyondell of the request therefor, the requisite determination of
entitlement to indemnification shall be deemed to have been made, and Indemnitee
shall be entitled to such indemnification unless Indemnitee knowingly
misrepresented a material fact in connection with the request for
indemnification or such indemnification is prohibited by applicable law.



e. If there has been a Change in Control, then with respect to all matters
thereafter arising concerning the rights of the Indemnitee to indemnity payments
and advances under this Agreement, the Reviewing Party shall be an Independent
Counsel selected in the following manner. Indemnitee shall give Lyondell written
notice advising of the identity and address of the Independent Counsel selected
by Indemnitee. Unless Lyondell objects within seven days after receipt of such
written notice of selection, the Independent Counsel selected by Indemnitee
shall be the Reviewing Party. Any such objection by Lyondell may be asserted
only on the ground that the Independent Counsel so selected does not meet the
requirements of Independent Counsel, and the objection shall set forth with
particularity the factual basis of such assertion. If Lyondell so objects,
Indemnitee may petition the Court for a determination that Lyondell's objection
to the selection of an Independent Counsel is without a reasonable basis and/or
for the appointment as Reviewing Party of an Independent Counsel selected by the
Court.



f. The Indemnitee and Indemnitee's counsel shall be given an opportunity to be
heard and to present evidence on the Indemnitee's behalf in connection with
consideration by the Reviewing Party.



g. An Independent Counsel who serves as a Reviewing Party, among other things,
shall render its written opinion to Lyondell and the Indemnitee as to whether
and to what extent the Indemnitee would be permitted to be indemnified under
applicable law. Lyondell agrees to provide full cooperation to and to pay the
reasonable fees of such Independent Counsel and to indemnify fully such counsel
against any and all expenses (including attorneys' fees), claims, liabilities
and damages actually and reasonably incurred, arising out of or relating to this
Agreement or its engagement pursuant hereto.



Section 4. Right of Indemnitee to Bring Suit and Related Matters.



a. If (i) the Reviewing Party determines that the Indemnitee substantively would
not be permitted to be indemnified in whole or in part under applicable law;
(ii) a Reviewing Party who is an Independent Counsel selected pursuant to
Section 3d has not rendered its written opinion determining the request for
indemnification within 90 days after receipt by Lyondell of the request
therefor; (iii) a Reviewing Party who is an Independent Counsel selected
pursuant to Section 3e has not rendered its written opinion determining the
request for indemnification (a) within 90 days after the time for Lyondell to
object to such Reviewing Party's selection, or (b) within 90 days after
objections to such Reviewing Party's selection have been overruled by the Court,
or (c) within 90 days after being appointed by the Court; (iv) payment of
indemnification is not made to Indemnitee by Lyondell within 15 days after a
determination of entitlement to indemnification has been made or deemed to have
been made pursuant to this Agreement; or (v) a claim for advances under
Section 6 is not paid in full by Lyondell within 15 days after a written claim
satisfying the requirements of Section 6 (together with the undertaking
referenced in Section 6, if applicable) has been received by Lyondell: the
Indemnitee shall have the right to bring suit in the Court seeking a
determination by the Court of Indemnitee's entitlement to indemnification or
advances or challenging any such determination by the Reviewing Party or any
aspect thereof, and Lyondell hereby consents to service of process and to appear
in any such proceeding. Any determination by the Reviewing Party that the
Indemnitee is entitled to indemnification shall be conclusive and binding on
Lyondell and the Indemnitee, unless Indemnitee knowingly misrepresented a
material fact in connection with such request for indemnification, or such
indemnification is prohibited by law. If successful in whole or in part, the
Indemnitee shall be entitled to be paid also the expenses actually and
reasonably incurred by Indemnitee in prosecuting its claim.



b. The provisions of Sections 4(c) through 4(f) shall also apply in any action
brought by Lyondell to recover payments by Lyondell of expenses incurred by the
Indemnitee in connection with a Claim in advance of its final disposition.



c. In any judicial proceeding commenced pursuant to Section 4a, the Indemnitee
shall be presumed to be entitled to indemnification or advancement, and the
burden of proving that the Indemnitee is not entitled to be indemnified or to
obtain advances under this Agreement or otherwise shall be on Lyondell.



d. In any judicial proceeding commenced pursuant to Section 4a, neither the
failure of Lyondell (including its Board of Directors, independent legal
counsel, or its stockholders) or the Reviewing Party to have made a
determination (prior to the commencement by Indemnitee of an action pursuant to
Section 4a) that indemnification of the Indemnitee is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct
set forth in the DGCL, nor an actual determination by Lyondell (including its
Board of Directors, independent legal counsel, or its stockholders) or the
Reviewing Party that the Indemnitee has not met such applicable standard of
conduct, shall create a presumption that the Indemnitee has not met the
applicable standard of conduct or, in the case of such an action, brought by the
Indemnitee, be a defense to the action and if there is such a failure to make a
determination or an adverse determination, any judicial proceeding commenced
pursuant to Section 4a shall be conducted in all respects as a de novo trial on
the merits, and Indemnitee shall not be prejudiced by reason thereof.



e. In any judicial proceeding commenced pursuant to Section 4a, the termination
of any Claim or of any matter in a Claim, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not of
itself adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
Lyondell, or with respect to any criminal proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee's conduct was unlawful. An
Indemnitee who acted in good faith and in a manner Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan of Lyondell shall be deemed to have acted in a manner not
opposed to the best interests of Lyondell. For purposes of any determination
hereunder, Indemnitee shall be deemed to have acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of Lyondell, or, with respect to any criminal action or Claim, to have
had no reasonable cause to believe Indemnitee's conduct was unlawful, if
Indemnitee's action is based on the records or books of account of Lyondell or
another enterprise or on information supplied to him by the officers of Lyondell
or another enterprise in the course of their duties or on the advice of legal
counsel for Lyondell or another enterprise or on information or records given or
reports made to Lyondell or another enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by Lyondell or another enterprise. The term "another enterprise" as used in
this Section shall mean any other corporation, joint venture, trust or other
enterprise as to which the Indemnitee is or was serving in a Corporate Status.
The provisions of this paragraph shall not be deemed to be exclusive or to limit
in any way the circumstances in which an Indemnitee may be deemed to have met
the applicable standards of conduct for determining entitlement to rights under
this Agreement.



f. Lyondell shall be precluded from asserting in any judicial proceeding
commenced pursuant to Section 4a that the procedures and presumptions of this
Agreement are not valid, binding and enforceable, and shall stipulate in any
such proceeding that Lyondell is bound by all provisions of this Agreement.



g. Notwithstanding any other provisions of this Agreement to the contrary and
except as provided in Section 4a and Section 5, Lyondell shall indemnify the
Indemnitee in connection with a proceeding (or part thereof) initiated by the
Indemnitee against Lyondell only if such proceeding (or part thereof) was
authorized prior to its initiation by a majority of the disinterested members of
the Board of Directors of Lyondell. If such authorization is obtained, the
rights to indemnification confirmed by this paragraph shall include the right to
be paid by Lyondell any expenses incurred in defending such proceeding in
advance of its final disposition.



Section 5. Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the other provisions of this Agreement, to the extent that the
Indemnitee has been successful on the merits or otherwise, including, without
limitation, the dismissal of an action with or without prejudice, in defense of
any Claim covered by this Agreement, or in defense of any claim, issue or matter
therein, the Indemnitee shall be indemnified against all costs, charges and
expenses, including attorneys' fees, actually and reasonably incurred by the
Indemnitee or on Indemnitee's behalf in connection therewith.



Section 6. Advances.



a. In the event of a Claim in which Indemnitee is a party or is involved and
that may give rise to a right of indemnification under this Agreement, to the
extent permitted by applicable law and following written request by Indemnitee
to Lyondell (which written request includes reasonably satisfactory evidence as
to the amount of such expenses), expenses reasonably incurred by the Indemnitee
in connection with such Claim, including attorneys' fees, judgments, fines and
amounts paid in settlements, shall be paid by Lyondell in advance of the final
disposition of the Claim; provided, however, that if the DGCL requires or if
Lyondell so requests, payment shall be made to or on behalf of the Indemnitee
only upon delivery to Lyondell of an undertaking, by or on behalf of the
Indemnitee, to repay all amounts so advanced if it shall ultimately be
determined that the Indemnitee is not entitled to be indemnified by Lyondell
under Section 145 of the DGCL.



b. Indemnitee agrees that Indemnitee shall reimburse Lyondell for all expenses
paid by Lyondell in defending any Claim against Indemnitee in the event and only
to the extent that it shall be determined pursuant to the provisions of this
Agreement or by final judgment or other final adjudication under the provisions
of any applicable law that Indemnitee is not entitled to be indemnified by
Lyondell for such expenses.



Section 7. Establishment of Trust. In the event of a Potential Change in
Control, Lyondell shall, upon written request by the Indemnitee, create a trust
for the benefit of the Indemnitee and from time to time upon written request of
the Indemnitee shall fund such trust in an amount sufficient to satisfy any and
all expenses reasonably anticipated at the time of each such request to be
incurred in connection with investigating, preparing for and defending any
Claim, and any and all judgments, fines, penalties and settlement amounts of any
and all Claims covered by this Agreement, from time to time actually paid or
claimed, reasonably anticipated or proposed to be paid. The terms of the trust
shall provide that upon a Change in Control, (a) the trust shall not be revoked
or the principal thereof invaded, without the written consent of the Indemnitee,
(b) the trustee shall advance within two business days of a request by the
Indemnitee any and all expenses reasonably incurred by the Indemnitee (and the
Indemnitee hereby agrees to reimburse the trust under the circumstances under
which the Indemnitee would be required to reimburse Lyondell under this
Agreement), (c) the trust shall continue to be funded by Lyondell in accordance
with the funding obligation set forth above, (d) the trustee shall promptly pay
to the Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise, and (e) all unexpended
funds in such trust shall revert to Lyondell upon a final determination by the
Court that the Indemnitee has been fully indemnified under the terms of this
Agreement. The trustee shall be chosen by the Indemnitee. Nothing in this
Section 7 shall relieve Lyondell of any of its obligations under this Agreement.



Section 8. Insurance. To the extent Lyondell maintains an insurance policy or
policies providing directors' and officers' liability insurance, the Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for Lyondell's directors
or officers.



Section 9. Notice to Lyondell. The Indemnitee must provide prompt written notice
to Lyondell of any Claim in connection with which the Indemnitee may assert a
right to be indemnified hereunder; however, failure to provide such notice shall
not be construed as a waiver of any right of the Indemnitee to an advance or
indemnification hereunder. Any communication required or permitted to Lyondell
under this Agreement shall be addressed to the Secretary of Lyondell, and any
such communication to Indemnitee shall be addressed to the Indemnitee's address
as shown on Lyondell's records unless the Indemnitee specifies otherwise. Any
communication on behalf of either Lyondell or the Indemnitee shall be in
writing, and any notice shall be effective upon receipt.



Section 10. Other Rights; Continuation of Right to Indemnification. The
indemnification and advances provided by this Agreement shall not be deemed
exclusive of any other rights to which the Indemnitee seeking indemnification
may be entitled under any law (common or statutory), provision of Lyondell's
Certificate of Incorporation or By-Laws, vote of stockholders or disinterested
directors, or otherwise, both as to action in the Indemnitee's official capacity
and as to action in another capacity while holding office or while employed by
or acting as agent for Lyondell, and shall continue as to the Indemnitee after
he or she has ceased to be a director or officer, and shall inure to the benefit
of the estate, heirs, executors and administrators of the Indemnitee; provided,
however, that notwithstanding the foregoing, this Agreement supersedes all other
prior indemnity agreements, indemnification agreements or other agreements of a
similar nature heretofore entered into between Lyondell and the Indemnitee, as
well as any prior oral agreements or oral understandings with respect to the
subject matter of this indemnity agreement; provided, however, that,
notwithstanding the foregoing proviso, and in light of the fact that this
Agreement is generally intended to provide for indemnification to the fullest
extent permitted by the DGCL, this Agreement shall not be construed to deprive
the Indemnitee of any indemnification by Lyondell permitted by applicable law
with respect to an act or omission occurring prior to the date hereof that
Indemnitee would otherwise have been entitled to under any such prior agreement.



Section 11. Subrogation. In the event of payment under this Agreement, Lyondell
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable Lyondell effectively to bring suit to
enforce such rights.



Section 12. No Duplication of Payments. Lyondell shall not be liable under this
Agreement to make any payment in connection with any claim made against the
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under any insurance policy or otherwise) of the amounts otherwise indemnifiable
hereunder.



Section 13. Amendments. This Agreement may not be amended without the agreement
in writing of Lyondell and the Indemnitee.



Section 14. Savings Clause. If this Agreement or any portion hereof shall be
deemed invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not in any
way be affected or impaired thereby, and Lyondell shall nevertheless indemnify
the Indemnitee as to costs, charges and expenses (including attorneys' fees),
judgments, fines and amounts paid in settlement with respect to any Claim to the
full extent permitted by any applicable portion of this Agreement that shall not
have been invalidated and to the full extent permitted by applicable law.



Section 15. Survival Clause. Lyondell acknowledges that in continuing to provide
services to Lyondell, the Indemnitee is relying on this Agreement. Accordingly,
Lyondell agrees that its obligations hereunder will survive (a) any actual or
purported termination of this Agreement by Lyondell or its successors or assigns
whether by operation of law or otherwise, and (b) termination of the
Indemnitee's services to Lyondell, whether such services were terminated by
Lyondell or the Indemnitee, with respect to any Claim, whether or not such Claim
is made, threatened or commenced before or after the actual purported
termination of this Agreement or the termination of the Indemnitee's services to
Lyondell.



Section 16. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of Lyondell and spouses, heirs, and personal and legal
representatives of Indemnitee. Lyondell shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of Lyondell, by written
agreement in form and substance satisfactory to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that Lyondell would be required to perform if no such succession had
taken place.



Section 17. Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Delaware (without giving effect to the provisions thereof relating to conflicts
of law).



 

IN WITNESS WHEREOF

, this Indemnity Agreement has been executed by the parties thereto, and in the
case of Lyondell, by a duly authorized officer thereof on its behalf.





Attest: LYONDELL CHEMICAL COMPANY



 

By: _______________________________ By: ___________________________________

Name: Janna G. Sewell Name: Kerry A. Galvin

Title: Assistant Corporate Secretary Title: Senior Vice President, General
Counsel

and Secretary



INDEMNITEE



 

By: __________________________________

Name:

Title: